Case 19-02134-GLT         Doc 481     Filed 06/24/21 Entered 06/24/21 09:56:24         Desc Main
                                     Document      Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
   IN RE:                                         )   Chapter 7
                                                  )
   ONE JET, INC.,                                 )   Case No.: 18-24070-GLT
                                                  )
                                      Debtor.     )
                                                  )
   WOODY PARTNERS, ET AL.,                        )
                                                  )   Adv. Pro. No.: 19-02134-GLT
                                    Plaintiffs,   )
                                                  )
   v.                                             )
                                                  )
   MATTHEW R. MAGUIRE, ESTATE                     )
   OF PATRICK J. MAGUIRE,                         )
   BOUSTEAD SECURITIES, LLC,                      )
   MELVIN PIRCHESKY, AND ROBERT                   )
   LEWIS.                                         )
                                                  )
                                Defendants.       )


                    MOTION TO MODIFY PHASE II PRETRIAL ORDER
                      AND AMEND ANSWER TO PLEAD RELEASE

        Defendants, Matthew R. Maguire and The Estate of Patrick J. Maguire (“the Maguires”),

 by and through their undersigned counsel, file the following Motion to Modify Phase II Pretrial

 Order and Amend Answer to Plead Release, and in support thereof aver as follows:

        1.      This is an adversary proceeding by investors in a failed regional airline alleging

 claims under the Pennsylvania Securities Act and the common law against parties allegedly liable

 for their investment losses.

        2.      The Maguires filed their Answers to Plaintiffs’ Amended Complaint on June 23,

 2020. (Documents 357 & 358).




                                                  1
Case 19-02134-GLT         Doc 481     Filed 06/24/21 Entered 06/24/21 09:56:24             Desc Main
                                     Document      Page 2 of 3



           3.    Co-Defendant Boustead Securities, LLC, filed its Answer to Plaintiffs’ Amended

 Complaint on June 22, 2020. (Document 356). Boustead’s Answer includes cross-claims against

 the Maguires for contribution and common law indemnity.

           4.    Co-Defendant Melvin Pirchesky filed his Answer to Plaintiffs’ Amended

 Complaint on June 22, 2020. (Document 354). Pirchesky’s Answer includes cross-claims against

 the Maguires for contribution and common law indemnity.

           5.    Pirchesky himself filed for bankruptcy protection on or about December 9, 2020.

           6.    Co-Defendant Robert Lewis filed his Answer to Plaintiffs’ Amended Complaint on

 June 22, 2020. (Document 355). Lewis’ Answer does not include any cross-claims.

           7.    On July 13, 2020, the Maguires filed Answers to the cross-claims of Boustead and

 Pirchesky. (Documents 365-368).

           8.    On August 25, 2020, this Court entered its Phase II Pretrial Order, in which it set a

 number of deadlines applicable in this adversary proceeding. (Document 395).           Among other

 things, the Court stated at paragraph 4 of its Order that the deadline for amending pleadings had

 closed.

           9.    On or about June 23, 2021, Plaintiffs and the Maguires executed a Settlement

 Agreement and Pro Rata Release resolving their differences (“the Release”).

           10.   By separate Motion, Plaintiffs have sought leave of court to file the Release under

 seal and serve it on the Co-Defendants.

           11.   Federal Rule of Civil Procedure 16 applies in this adversary proceeding.

 Fed.R.Bank.P. 7016.

           12.   Federal Rule of Civil Procedure 15 applies in this adversary proceeding.

 Fed.R.Bankr.P. 7015.




                                                   2
Case 19-02134-GLT        Doc 481     Filed 06/24/21 Entered 06/24/21 09:56:24            Desc Main
                                    Document      Page 3 of 3



        13.     The Maguires now seek leave of court to modify the Phase II Pretrial Order so that

 it may plead the Release.

        14.     The Maguires have good cause to modify the Phase II Pretrial Order and have acted

 diligently. The affirmative defense of release was not available until June 23, 2021, when the last

 of the Plaintiffs and the Maguires executed the Release.

        15.     Once the Phase II Pretrial Order is modified, the Court should grant the Maguires

 leave to amend their Answers to plead the affirmative defense of release, because leave to amend

 to assert an affirmative defense should be freely granted.

        WHEREFORE, Defendants, Matthew R. Maguire and The Estate of Patrick J. Maguire

 (“the Maguires”), by and through their undersigned counsel, respectfully request an Order

 modifying the Phase II Pretrial Order permitting them to amend their Answers to plead the Release.

 An appropriate Order is attached. A supporting Brief has been separately filed.

                                                      STRASSBURGER McKENNA
                                                      GUTNICK & GEFSKY


 Date: June 24, 2021                           By:    /s/ David A. Strassburger
                                                              David A. Strassburger
                                                              Pa. ID No. 76027

                                                              Danielle L. Dietrich
                                                              Pa. ID No. 200767

                                                              Christopher J. Azzara
                                                              Pa. ID No. 204114

                                                      Four Gateway Center, Suite 2200
                                                      444 Liberty Avenue
                                                      Pittsburgh, PA 15222
                                                      Telephone: 412-281-5423
                                                      Facsimile: 412-281-8264

                                                      Counsel for: Matthew R. Maguire and
                                                      The Estate of Patrick J. Maguire



                                                  3
